Exhibti 99.13 Uwe Engelmann Director, Minxcon Coldstream Office Park 2 Coldstream Street Little Falls Roodepoort Gauteng South Africa I, Uwe Engelmann, consent to the public filing of the technical report titled “A Technical Report on the Blanket Gold Mine in the Gwanda Area, Zimbabwe” and dated 01 December 2014 (the “Technical Report”) by Caledonia Mining Corporation. I certify that the Technical Report being filed by Caledonia Mining Corporation fairly and accurately represents the information in the sections of the technical report for which I am responsible. Dated this 1st of December 2014. Signature of Qualified Person Uwe Engelmann Print Name of Qualified Person
